ICJ_172_ApplicationCERD_QAT_ARE_2021-02-04_JUD_01_PO_04_FR.txt.                                                                                                  146




                           OPINION DISSIDENTE DE M. LE JUGE ROBINSON

                [Traduction]
                   1. Je ne souscris pas à la décision énoncée au paragraphe 115 de l’arrêt
                de retenir la première exception préliminaire soulevée par les Emirats
                arabes unis, ni à la conclusion selon laquelle la Cour n’a pas compétence
                pour connaître de la requête déposée par le Qatar.
                   2. Il est établi que, pour que la Cour ait compétence pour se prononcer
                sur la requête, les violations reprochées par le Qatar doivent entrer dans
                les prévisions de la convention internationale sur l’élimination de toutes
                les formes de discrimination raciale (ci‑après la « convention » ou la
                « CIEDR ») 1.


                                       Première exception préliminaire

                  3. Au paragraphe 56 de l’arrêt, la Cour évoque comme suit la manière
                dont le Qatar a défini l’objet du différend :
                        « [l]e premier [chef de discrimination raciale] se rapporte à la « déci-
                        sion d’expulsion » et aux « interdictions d’entrée », qui visent expres-
                        sément les nationaux qatariens, le second, aux restrictions imposées
                        à des sociétés de médias qatariennes. En outre, le Qatar avance un
                        troisième chef, affirmant que les mesures prises par les Emirats arabes
                        unis, y compris celles sur lesquelles le Qatar fonde ses premier et deu-
                        xième chefs de discrimination, entraînent une « discrimination indi-
                        recte » fondée sur l’origine nationale qatarienne. »
                  4. La majorité a conclu à tort que les griefs découlant des mesures fai-
                sant l’objet des première et troisième demandes du Qatar n’entraient pas
                dans les prévisions de la convention.

                                              A. Première demande
                      5. L’article premier de la CIEDR est libellé comme suit :
                          « 1. Dans la présente Convention, l’expression « discrimination
                        raciale » vise toute distinction, exclusion, restriction ou préférence
                        fondée sur la race, la couleur, l’ascendance ou l’origine nationale ou
                        ethnique, qui a pour but ou pour effet de détruire ou de compro-
                        mettre la reconnaissance, la jouissance ou l’exercice, dans des condi-


                   1 Plates-­
                            formes pétrolières (République islamique d’Iran c. Etats-Unis d’Amérique),
                exception préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 810, par. 16.

                                                                                                   79




6 Ord_1221.indb 155                                                                                      4/08/22 08:26

                               application de la ciedr (op. diss. robinson)                147

                      tions d’égalité, des droits de l’homme et des libertés fondamentales
                      dans les domaines politique, économique, social et culturel ou dans
                      tout autre domaine de la vie publique.
                         2. La présente Convention ne s’applique pas aux distinctions,
                      exclusions, restrictions ou préférences établies par un Etat partie à la
                      Convention selon qu’il s’agit de ses ressortissants ou de non-­
                      ressortissants.
                         3. Aucune disposition de la présente Convention ne peut être inter-
                      prétée comme affectant de quelque manière que ce soit les dispositions
                      législatives des Etats parties à la Convention concernant la nationalité,
                      la citoyenneté ou la naturalisation, à condition que ces dispositions ne
                      soient pas discriminatoires à l’égard d’une nationalité particulière. »

                Sens de l’expression « origine nationale » figurant au paragraphe 1 de
                l’article premier de la convention
                   6. Le différend entre les Parties portait sur la question de savoir si l’ex-
                pression « origine nationale » figurant dans la définition de la discrimina-
                tion raciale énoncée au paragraphe 1 de l’article premier de la CIEDR
                excluait ou englobait les différences de traitement fondées sur la nationa-
                lité. Le Qatar soutenait à bon droit que pareilles différences de traitement
                étaient bel et bien englobées.
                   7. En vertu du droit international coutumier, les dispositions de l’article
                premier de la convention doivent être interprétées de bonne foi suivant le
                sens ordinaire à attribuer à leurs termes dans leur contexte et à la lumière
                de l’objet et du but de la convention. Selon le sens ordinaire des termes
                « origine » et « nationale », l’expression « origine nationale » renvoie au
                lien de rattachement historique d’une personne au pays dans lequel vit le
                peuple auquel elle appartient. Ce lien peut s’inscrire sur une durée plus ou
                moins longue. Dans certains cas, la personne peut, tout en vivant dans un
                autre pays et en étant ressortissante de ce pays, conserver la citoyenneté
                du pays avec lequel elle a également un lien de rattachement historique.
                Dans d’autres cas, cela n’est pas possible. Le sens ordinaire de l’expres-
                sion « origine nationale » ne permet en rien d’affirmer que celle‑ci ne peut
                s’appliquer à la nationalité actuelle d’une personne. La majorité se range
                à l’idée générale que la nationalité peut changer mais que l’origine natio-
                nale est une caractéristique innée et donc immuable. La validité d’une
                telle affirmation est contestable en ce qu’elle distingue trop nettement et
                sans nuances la nationalité de l’origine nationale.

                   8. L’origine nationale ne renvoie pas seulement au pays dont sont ori-
                ginaires les ancêtres ; elle peut également faire référence au lieu de nais-
                sance. Ainsi, il est clair que l’origine nationale peut englober la nationalité
                car du lieu de naissance peuvent découler aussi bien la nationalité que
                l’origine nationale. La directive du 5 juin 2017 visait non seulement les
                nationaux qatariens, mais également les Qatariens se trouvant aux Emi-
                rats arabes unis en qualité de résident ou de visiteur, ainsi que le peuple

                                                                                            80




6 Ord_1221.indb 157                                                                               4/08/22 08:26

                              application de la ciedr (op. diss. robinson)                 148

                qatarien, ces dernières catégories faisant clairement référence à l’origine
                nationale. De fait, l’immense majorité des personnes qui acquièrent une
                nationalité selon la règle du jus sanguinis restent détentrices de cette natio-
                nalité à vie. Au Qatar et aux Emirats arabes unis, l’acquisition de la
                nationalité est fondée sur la loi du sang. Une personne ayant ainsi acquis
                sa nationalité la conservera donc, selon toute vraisemblance, en sus de
                son origine nationale. En ce sens, il semblerait que la nationalité soit alors
                tout aussi immuable que l’origine nationale.
                    9. La majorité invoque l’arrêt rendu par la Cour en l’affaire Nottebohm
                (Liechtenstein c. Guatemala) (deuxième phase, arrêt, C.I.J. Recueil 1955,
                p. 20) à l’appui de son raisonnement selon lequel la nationalité relève du
                pouvoir discrétionnaire de l’Etat. Or cette affaire, sur laquelle la Cour a
                statué en 1955, reflète une conception du droit international alors large-
                ment axée sur l’Etat mais qui a ensuite été marquée par l’évolution du
                droit des droits de l’homme. Ainsi, il est à présent généralement admis
                qu’un Etat n’a pas toute latitude pour déchoir un individu de sa nationa-
                lité dès lors que cette mesure fait de l’intéressé un apatride.
                    10. Le sens ordinaire de l’expression « origine nationale » doit être
                ­interprété dans son contexte et à la lumière de l’objet et du but de la
                 convention.
                    11. Pour ce qui est du contexte, le régime exceptionnel énoncé au para-
                 graphe 2 de l’article premier prévoyant des distinctions selon qu’il s’agit
                 de ressortissants ou de non-ressortissants n’a de sens que si la définition
                 de la discrimination raciale figurant au paragraphe 1 de l’article premier
                 recouvre également de telles distinctions ; si ces distinctions n’étaient pas
                 comprises dans la définition qui inclut la discrimination fondée sur l’ori-
                 gine nationale, il n’y aurait pas lieu de prévoir l’exception visée au para-
                 graphe 2. L’argument des Emirats arabes unis selon lequel ce paragraphe
                 a été ajouté pour « éviter tout doute » n’avait aucun fondement ; les rédac-
                 teurs ont intégré ce paragraphe parce qu’ils le jugeaient nécessaire, la
                 nationalité étant englobée dans l’origine nationale. Le paragraphe 2 de
                 l’article premier doit donc être considéré comme établissant, sur la base
                 du paragraphe 1, un régime exceptionnel lié aux distinctions qu’une partie
                 contractante pourrait faire entre ressortissants et non-­ressortissants ; il
                permet en fait aux Etats parties de déroger à l’interdiction de la discrimina­
                tion énoncée au paragraphe 1 de l’article premier en adoptant des mesures
                qui établissent une distinction entre ressortissants et non‑ressortissants.
                Si le paragraphe 3 de l’article premier autorise les Etats à adopter des
                dispositions législatives qui introduisent une différenciation entre natio-
                 naux et non-­nationaux, il est important de noter qu’il impose également
                 que ces dispositions ne soient pas discriminatoires à l’encontre d’une
                 nationalité particulière. A cet égard, il mérite d’être relevé que le Qatar
                 soutenait que les mesures mises en œuvre par les Emirats arabes unis opé-
                 raient une discrimination à l’encontre des personnes ayant spécifiquement
                 la nationalité qatarienne. Pour ce qui est de l’objectif de la convention, il
                 ressort clairement du préambule et du dispositif que celle‑ci vise à élimi-
                 ner toute forme de discrimination raciale, objectif qui ne serait pas atteint

                                                                                            81




6 Ord_1221.indb 159                                                                               4/08/22 08:26

                              application de la ciedr (op. diss. robinson)                  149

                si les Etats avaient entière latitude pour opérer une discrimination entre
                ressortissants et non-­ressortissants. L’interprétation selon laquelle l’ex-
                pression « origine nationale » dans la convention englobe la nationalité est
                donc conforme au but et à l’objet de l’instrument. Par conséquent, le sens
                ordinaire de l’expression « origine nationale », interprété dans son contexte
                et à la lumière de l’objet et du but de la convention, englobe les diffé-
                rences de traitement fondées sur la nationalité.

                Travaux préparatoires
                   12. Il peut être fait appel aux travaux préparatoires pour confirmer le
                sens ordinaire de l’expression « origine nationale » exposé ­ci-­dessus. Il res-
                sort des travaux que, lors de l’examen, par la Troisième Commission de
                l’Assemblée générale des Nations Unies, du texte qui allait devenir le para-
                graphe 1 de l’article premier, certains membres interprétaient l’expression
                « origine nationale » comme englobant la nationalité ou comme étant équi-
                valente au terme « nationalité ». D’autres délégations considéraient, en
                revanche, qu’inclure l’expression « origine nationale » pourrait obliger les
                Etats à accorder aux non-­ressortissants sur leur territoire des droits qui
                seraient normalement réservés à leurs ressortissants. Afin de prendre en
                compte cette dernière préoccupation, la France et les Etats-Unis avaient
                proposé un amendement visant à exclure le terme « nationalité » de la défi-
                nition de l’« origine nationale ». Cette proposition avait toutefois suscité
                une vive opposition et avait été retirée. Un compromis avait été conjointe-
                ment proposé par neuf puissances et accepté, ce qui avait résulté en l’ajout
                des paragraphes 2 et 3. La France et les Etats‑Unis avaient jugé la propo-
                sition de compromis « tout à fait acceptable ». L’acceptation du compro-
                mis indiquait sans équivoque le rejet de l’exclusion de la nationalité du
                concept d’origine nationale. La majorité cherche à faire grand cas du fait
                que la proposition était un compromis. Certes, le texte du paragraphe 2 est
                issu d’un compromis, mais son sens est clair. Il reflète l’entente trouvée
                entre la position de certains Etats, comme la France et les Etats-Unis,
                selon laquelle la convention ne devrait pas empêcher les Etats parties
                d’opérer une distinction entre ressortissants et non-­   ressortissants, et la
                position d’autres Etats préoccupés par le fait que l’expression « origine
                nationale » ne devrait pas être interprétée de façon étroite et restrictive. La
                Commission dans son ensemble avait donc accepté le compromis selon
                lequel l’expression « origine nationale » engloberait la nationalité actuelle,
                tout en laissant aux Etats la possibilité de réserver certains droits à leurs
                ressortissants. Les travaux confirment donc l’interprétation découlant du
                sens ordinaire de l’expression « origine nationale ».

                Travaux du Comité de la CIEDR et recommandation générale XXX
                  13. Le 1er octobre 2002, 32 ans après sa création, le Comité de la CIEDR
                a adopté la recommandation générale XXX, dont le paragraphe 4 prévoit
                que

                                                                                             82




6 Ord_1221.indb 161                                                                                4/08/22 08:26

                               application de la ciedr (op. diss. robinson)                     150

                      « l’application d’un traitement différent fondé sur le statut quant à la
                      citoyenneté ou à l’immigration constitue une discrimination si les cri-
                      tères de différenciation, jugés à la lumière des objectifs et des buts de
                      la convention, ne visent pas un but légitime et ne sont pas propor-
                      tionnés à l’atteinte de ce but ».
                Cette recommandation a remplacé la recommandation XI de 1993. Le
                Qatar souscrit au paragraphe 4 de la recommandation XXX parce que,
                 selon lui, les mesures prises par les Emirats arabes unis ont eu des inci-
                dences disproportionnées sur les Qatariens. Pour les Emirats arabes unis,
                cette recommandation ne reflète pas le droit et ne devrait pas être suivie
                par la Cour. La question revêt une certaine importance, la Cour ayant, par
                le passé, tenu compte des travaux des organes onusiens de surveillance des
                traités relatifs aux droits de l’homme. Bien que la Cour ne soit pas tenue
                de se conformer aux recommandations de tels organes, elle a indiqué dans
                l’arrêt rendu en l’affaire Ahmadou Sadio Diallo qu’elle accorderait une
                « grande considération » à l’interprétation adoptée par le Comité des droits
                de l’homme institué par le Pacte international relatif aux droits civils et
                politiques 2. La contribution que le Comité de la CIEDR a apportée à la
                 protection des droits de l’homme par son suivi de l’application de la
                 convention est indéniable. La Cour n’a aucune raison de ne pas attacher
                 une grande importance aux recommandations du Comité (qui est consi-
                 déré à juste titre comme le gardien de la convention) si celles‑ci ne sont pas
                 contraires au droit international des droits de l’homme ou au droit inter-
                 national général. Une telle approche permet de promouvoir la clarté, la
                 cohérence et la sécurité juridique prônées par la Cour dans son arrêt en
                 l’affaire Ahmadou Sadio Diallo 3. Il est déplorable que la Cour n’ait pas
                suivi la recommandation du Comité de la CIEDR en l’espèce, et il convient
                de relever que la majorité ne s’en est pas expliquée.
                    14. Le paragraphe 4 de la recommandation XXX traduit le tiraillement
                entre le pouvoir de l’Etat et l’insistance sur les droits fondamentaux de la
                personne dans le droit international à la suite de la Seconde Guerre mon-
                diale. Il vise à assurer un équilibre entre le respect des mesures prises par un
                Etat dans l’exercice de ses pouvoirs souverains et la mesure dans laquelle
                ­celles-ci peuvent légitimement limiter la portée d’un droit de l’homme fonda-
                 mental. Le principe de proportionnalité est appliqué dans la mise en œuvre
                 de tous les grands instruments internationaux et régionaux relatifs aux droits
                 de l’homme et par les nombreux Etats dont les constitutions et les lois
                 internes contiennent des dispositions concernant la protection des libertés et
                 droits fondamentaux inspirées de la Déclaration universelle des droits de
                 l’homme et de la convention européenne des droits de l’homme. Ce principe
                 est également appliqué par toutes les cours régionales des droits de l’homme.
                 J’estime pour ma part qu’il pourrait bien refléter une règle de droit interna-

                   2 Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo),

                fond, arrêt, C.I.J. Recueil 2010 (II), p. 663‑664, par. 66.
                   3 Ibid.



                                                                                                  83




6 Ord_1221.indb 163                                                                                     4/08/22 08:26

                                 application de la ciedr (op. diss. robinson)                           151

                tional coutumier. Ce principe est en effet appliqué dans l’interprétation et la
                mise en œuvre des instruments relatifs aux droits de l’homme, même si le
                terme « proportionnalité » ­lui-même n’y figure pas nécessairement. Selon ce
                principe, les Etats sont tenus de justifier toute dérogation à un droit de
                l’homme fondamental en apportant la preuve que la mesure dérogatoire sert
                un but légitime et qu’elle est proportionnée à la réalisation de ce but. Ainsi
                que l’a dit la Cour elle-même dans son avis consultatif sur les Conséquences
                juridiques de l’édification d’un mur dans le territoire palestinien occupé, dans
                lequel elle a donné son interprétation du paragraphe 3 de l’article 12 du
                Pacte international relatif aux droits civils et politiques, la dérogation doit
                constituer la mesure la moins restrictive nécessaire pour atteindre ce but 4.
                Une fois que la Cour tient pour établi que les mesures prises par un Etat
                dans le cadre de la mise en œuvre des paragraphes 2 et 3 de l’article premier
                de la convention sont considérées à juste titre comme soulevant une ques-
                tion de dérogation à l’interdiction de la discrimination raciale prévue par
                l’article premier, elle doit, si elle veut s’inscrire dans la droite ligne de l’évo-
                lution du corpus du droit international des droits de l’homme depuis 1945,
                appliquer le principe de proportionnalité afin de déterminer si cette question
                se pose ou non. Une telle question, si elle venait à se poser, relèverait des
                dispositions de la convention et constituerait un aspect important du diffé-
                rend relatif à son interprétation ou son application.
                   15. Interpréter la convention comme ne nécessitant pas l’application du
                principe de proportionnalité énoncé au paragraphe 4 de la recommanda-
                tion générale XXX revient à considérer qu’elle fait figure d’exception
                parmi les instruments relatifs aux droits de l’homme adoptés depuis la fin
                de la Seconde Guerre mondiale. Qui plus est, la recommandation du
                Comité cadre parfaitement avec le but de la convention, à savoir l’élimi-
                nation de toutes les formes de discrimination raciale, puisqu’elle confirme
                que les Etats ne sont pas libres d’adopter des mesures de nature à faire
                subir à des personnes une discrimination disproportionnée sur le fonde-
                ment de leur nationalité. L’effet de la recommandation n’est pas d’empê-
                cher les Etats d’adopter des mesures faisant une distinction entre
                ressortissants et non-­ressortissants. La recommandation n’interdit que les
                mesures qui ne peuvent être justifiées par le fait qu’elles servent un but
                légitime et sont proportionnées à la réalisation de ce but.
                   16. Dans les circonstances de l’espèce et dans le contexte des para-
                graphes 2 et 3 de l’article premier de la convention, il était loisible aux
                Emirats arabes unis d’adopter des mesures établissant une distinction
                entre les ressortissants émiriens et ceux d’Etats tiers, y compris le Qatar.
                Toutefois, en adoptant de telles mesures, les Emirats arabes unis étaient
                tenus de veiller à ce que c­elles-ci poursuivent un but légitime et soient
                proportionnées à la réalisation de ce but. Or le Qatar a fait valoir que les
                mesures prises visaient d’une façon disproportionnée les Qatariens. En
                outre, si le paragraphe 3 de l’article premier autorise un Etat à adopter

                   4 Conséquences juridiques de l’édification d’un mur dans le territoire palestinien occupé,

                avis consultatif, C.I.J. Recueil 2004 (I), p. 192‑193, par. 136.

                                                                                                          84




6 Ord_1221.indb 165                                                                                             4/08/22 08:26

                                 application de la ciedr (op. diss. robinson)                          152

                des mesures établissant des distinctions sur le fondement de la nationalité,
                il dispose expressément que pareilles mesures ne doivent pas être discrimi-
                natoires à l’égard d’une nationalité particulière.
                   17. Le paragraphe 4 de la recommandation générale XXX acquiert une
                pertinence toute particulière à la lumière du grief du Qatar selon lequel les
                mesures prises visaient d’une façon disproportionnée les ressortissants du
                Qatar. Comme observé plus haut, le principe de proportionnalité devient
                applicable dès lors qu’un traité ou une législation nationale contient une
                disposition qui est, en réalité, une dérogation à un droit de l’homme fon-
                damental. Par conséquent, dans le contexte particulier de la présente
                affaire, le grief du Qatar selon lequel les mesures prises ont eu une inci-
                dence disproportionnée sur les Qatariens en raison de leur nationalité,
                notion que recouvre l’expression « origine nationale », entrait dans les pré-
                visions de la convention.
                   18. Compte tenu de ce qui précède, la première demande du Qatar
                entrait dans les prévisions de la convention.

                                               B. Deuxième demande
                  19. Je souscris à la conclusion de la majorité selon laquelle la demande
                du Qatar relative à la discrimination à l’encontre de sociétés de médias
                n’entre pas dans les prévisions de la convention.

                                               C. Troisième demande
                   20. Au sens de la convention, la « discrimination raciale » s’entend
                d’une mesure restrictive fondée sur la race, la couleur, l’ascendance ou
                l’origine nationale ou ethnique, ayant pour but ou pour effet de compro-
                mettre la jouissance, dans des conditions d’égalité, de droits de l’homme
                fondamentaux. Toutefois, comme M. le juge Crawford l’a déclaré en l’af-
                faire Ukraine c. Fédération de Russie,
                      « [l]a définition de la « discrimination raciale » figurant à l’article pre-
                      mier de la CIEDR n’exige pas que la restriction apportée soit expres-
                      sément fondée sur les motifs raciaux ou autres qui y sont énumérés ;
                      il suffit que cette restriction affecte directement un groupe pour un ou
                      plusieurs de ces motifs » 5.
                Le Qatar a invoqué l’analyse du juge Crawford pour distinguer une
                mesure restrictive fondée expressément sur l’un des motifs prohibés (la
                discrimination directe) d’une mesure qui, bien que n’étant pas fondée
                expressément sur l’un des motifs prohibés, concerne directement un
                groupe pour l’un de ces motifs. Selon le Qatar, s’il n’était pas d’emblée

                   5 Application de la convention internationale pour la répression du financement du terro-

                risme et de la convention internationale sur l’élimination de toutes les formes de discrimi-
                nation raciale (Ukraine c. Fédération de Russie), mesures conservatoires, ordonnance du
                19 avril 2017, C.I.J. Recueil 2017, déclaration de M. le juge Crawford, p. 215, par. 7.

                                                                                                         85




6 Ord_1221.indb 167                                                                                            4/08/22 08:26

                               application de la ciedr (op. diss. robinson)                 153

                apparent que les mesures émiriennes visaient les personnes d’origine
                nationale qatarienne, elles les concernaient de fait directement, par leur
                effet, ce qui constituait une discrimination indirecte. Même s’il s’agit là
                d’un volet de la thèse plaidée par le Qatar, je considère que la
                ­qualification de « discrimination indirecte » prête très souvent à confusion
                 et qu’il est préférable de se concentrer sur l’essence de la demande du
                 Qatar.
                    21. Il est opportun de formuler certaines observations au sujet de la
                 discrimination indirecte. En premier lieu, la qualification de « discrimina-
                 tion indirecte » peut prêter à confusion car, pour que la discrimination
                 indirecte soit avérée, les mesures en cause doivent, par leur effet, concer-
                 ner directement des personnes appartenant au groupe protégé. En l’es-
                 pèce, elles concernaient directement des personnes d’origine nationale
                 qatarienne. Il n’y a rien d’indirect dans la façon dont les mesures concer-
                 naient, par leur effet, ces personnes. En deuxième lieu, les traitements
                 qualifiés par le Qatar de discrimination indirecte sont fréquents dans la
                 pratique des Etats. En troisième lieu, la qualification de « discrimination
                 indirecte » a ceci de fâcheux qu’elle semble indiquer ou impliquer un
                 niveau de gravité inférieur à celui de la discrimination directe, ce qui
                 pourrait porter d’aucuns à sous-­estimer la discrimination indirecte. Une
                 telle tendance est manifeste au paragraphe 112 de l’arrêt, dans lequel la
                 majorité évoque les « effets collatéraux ou secondaires » des mesures. En
                 quatrième lieu, les restrictions donnant lieu à une discrimination indirecte
                 constituent souvent une discrimination déguisée ; la discrimination peut
                 alors être difficile à déceler, les mesures restrictives n’étant pas, à première
                 vue, expressément fondées sur des motifs raciaux ou autres.
                    22. Pour toutes ces raisons, il est regrettable que la majorité n’ait pas
                 traité la troisième demande du Qatar de manière satisfaisante.
                    23. Le Qatar, dans sa troisième demande, faisait essentiellement valoir
                 que les interdictions d’entrée, la décision d’expulsion et les restrictions
                 imposées à des sociétés de médias n’étaient pas, à première vue, censées
                 opérer une discrimination à l’encontre des Qatariens sur le fondement de
                 leur origine nationale (en d’autres termes, elles n’étaient pas expressément
                 fondées sur l’origine nationale), mais étaient, par leur effet, constitutives
                 de discrimination sur ce fondement.
                    24. Il convient de souligner que la troisième demande du Qatar était
                 dissociée du grief selon lequel les mesures prises ont fait subir aux Qata-
                 riens une discrimination en raison de leur nationalité ; le Qatar soutenait
                 que ces mesures, par leur effet, opéraient également une discrimination à
                 l’encontre des Qatariens en raison des liens culturels qu’ils entretenaient
                 avec le Qatar, et donc, de leur origine nationale qatarienne. Les exemples
                 donnés par le Qatar au sujet de l’incidence desdites mesures sur les Qata-
                 riens étaient des cas classiques de discrimination fondée sur l’origine
                 nationale ; ils montraient précisément en quoi les Qatariens avaient subi
                 les effets des mesures en cause en raison de leurs liens culturels avec le
                 Qatar en tant qu’Etat. Il s’ensuit que la troisième demande du Qatar,
                 fondée sur l’effet des mesures sur les Qatariens en tant que personnes

                                                                                              86




6 Ord_1221.indb 169                                                                                 4/08/22 08:26

                               application de la ciedr (op. diss. robinson)                  154

                d’origine nationale qatarienne, n’est pas affectée par la conclusion de la
                majorité, au paragraphe 105 de l’arrêt, selon laquelle « les mesures dont le
                Qatar tire grief en l’espèce dans le cadre de sa première demande, fondées
                sur la nationalité actuelle de ses ressortissants, n’entrent pas dans le
                champ d’application de la CIEDR ». Le Qatar, dans sa troisième demande,
                soutenait que les mesures fondées sur l’origine nationale, l’un des motifs
                de discrimination prohibés par la convention, entraient dans les prévi-
                sions de celle‑ci.
                   25. Pour illustrer comment les mesures émiriennes impliquaient de fait
                directement des personnes d’origine nationale qatarienne au motif qu’elles
                s’identifiaient aux traditions et à la culture nationales qatariennes, por-
                taient l’habit qatarien ou parlaient avec l’accent qatarien, le Qatar a
                donné, entre autres, les exemples suivants :
                      « i) De façon générale, le Qatar affirmait que les mesures ciblaient les
                           « Qatariens » et étaient discriminatoires à leur encontre en ce
                           qu’elles les visaient en tant que communauté historico-­culturelle,
                           et non comme simples détenteurs d’un passeport qatarien. A cet
                           égard, il a cité le témoignage d’un individu non qatarien vivant au
                           Qatar depuis plus de 60 ans qui avait déclaré s’être vu interdire
                           l’entrée sur le sol émirien au motif que, selon ses dires, « l’agent
                           des services de l’immigration l’a[vait] cru qatarien en raison de
                           [s]on apparence vestimentaire » ; ses compagnons de voyage, quant
                           à eux, qui ne portaient pas l’habit traditionnel qatarien, avaient
                           été autorisés à entrer sur le territoire. Cet individu soulignait que,
                           avant l’adoption de ces mesures, il était entré ou sorti des Emirats
                           arabes unis à de nombreuses reprises sans rencontrer aucun pro-
                           blème à la frontière ;
                      ii) un autre individu, qui se considérait comme totalement qatarien
                           mais n’était pas ressortissant de l’Etat du Qatar, avait rapporté
                           avoir été soumis à des interrogatoires par les agents émiriens pour
                           le simple fait que son passeport indiquait qu’il était né au Qatar. »
                L’argument du Qatar selon lequel le traitement réservé à ces personnes à
                la frontière au motif de leur origine nationale était la conséquence des
                interdictions d’entrée sur le territoire qui visaient les Qatariens est fondé.
                L’obligation imposée par la convention de ne pas opérer de discrimination
                à l’encontre de personnes au motif de leur origine nationale peut donc être
                invoquée et ce traitement entre dans les prévisions de la convention.
                   26. En dépit de ces exemples évidents de la façon dont les mesures ont,
                par leur effet, opéré une discrimination à l’égard des personnes d’origine
                nationale qatarienne, la majorité a conclu qu’elles n’étaient pas constitu-
                tives de discrimination raciale au sens de la convention. Au para-
                graphe 112 de l’arrêt, la majorité fait une déclaration dont la validité est
                contestable, à savoir que
                      « [e]n la présente espèce, bien que les mesures fondées sur la nationa­
                      lité actuelle des ressortissants qatariens puissent produire des effets
                      collatéraux ou secondaires sur des personnes nées au Qatar ou de

                                                                                              87




6 Ord_1221.indb 171                                                                                 4/08/22 08:26

                               application de la ciedr (op. diss. robinson)               155

                      parents qatariens, ou sur des proches de ressortissants qatariens
                      résidant aux Emirats arabes unis, il ne s’agit pas là d’une discrimina-
                      tion raciale au sens de la convention ».
                Cette conclusion est discutable car, dans ce volet de la thèse qu’il plaidait,
                le Qatar ne tirait pas grief des mesures fondées sur la nationalité qata-
                rienne actuelle. Comme la majorité elle-même l’a noté au paragraphe 60
                de l’arrêt en exposant les griefs du Qatar, la cause plaidée par le Qatar
                s’agissant de ce qu’il décrivait comme une discrimination indirecte était
                indépendante de son grief relatif aux mesures fondées sur la nationalité.
                Le Qatar avait clairement indiqué que ce volet de sa demande était fondé
                sur l’origine nationale, qui constitue l’un des motifs prohibés aux termes
                de la définition de la discrimination raciale. On peut ensuite faire obser-
                ver, au sujet de cette conclusion, la regrettable référence faite aux « effets
                collatéraux ou secondaires » des mesures, regrettable en ce qu’elle suggère
                que ce que le Qatar a décrit comme une discrimination indirecte équivaut
                à ce que la majorité décrit comme des effets collatéraux ou secondaires.
                Ainsi qu’il a été noté plus haut, l’essence de la troisième demande du
                Qatar est que ces mesures concernaient directement les Qatariens, sur le
                fondement de leur origine nationale. L’incidence de telles mesures sur les
                Qatariens n’a rien de collatéral ou de secondaire. En outre, par cette affir-
                mation, la majorité semble faire référence aux effets collatéraux ou secon-
                daires des mesures sur les personnes d’origine nationale qatarienne ;
                cependant, cela est loin d’être clair lorsqu’elle mentionne ces effets sur
                « des personnes nées au Qatar ou de parents qatariens, ou sur des proches
                de ressortissants qatariens résidant aux Emirats arabes unis », étant donné
                que cette catégorisation pourrait également renvoyer aux personnes de
                nationalité qatarienne.
                   27. La majorité ne cherche pas à étayer sa conclusion par une argumen-
                tation raisonnée ; par une simple affirmation, elle énonce, au para-
                graphe 112 de l’arrêt, que « les mesures dont le Qatar tire grief n’entraînent
                pas, par leur but ou par leur effet, une discrimination raciale à l’égard des
                Qatariens en tant que groupe social distinct au motif de leur origine
                nationale ». Ce qu’entend la majorité par une discrimination raciale à
                l’égard des Qatariens « en tant que groupe social distinct » n’est pas clair.
                Assurément, elle ne peut vouloir dire par là qu’elle n’admet pas que les
                Qatariens constituent un groupe social distinct, étant donné que le Qatar
                a présenté des éléments de preuve non contestés en ce sens par l’intermé-
                diaire de son expert, M. John Peterson. Si la majorité admet que les Qata-
                riens constituent un groupe social distinct, il ne fait alors aucun doute que
                des preuves convaincantes ont été apportées pour illustrer l’effet discrimi-
                natoire des mesures sur les Qatariens en tant que groupe, et donc au motif
                de leur origine nationale. Quoi de plus éloquent, en effet, pour illustrer le
                caractère distinctif du groupe social auquel appartient une personne, que
                ses vêtements ou son accent ? Et si ce lien culturel est exploité aux fins
                d’opérer une discrimination suite à l’interdiction d’entrée sur le territoire,
                pourquoi ce traitement ne peut-il pas constituer une discrimination raciale

                                                                                           88




6 Ord_1221.indb 173                                                                              4/08/22 08:26

                              application de la ciedr (op. diss. robinson)                156

                au motif de l’origine nationale ? La majorité n’apporte aucune explica-
                tion, mais elle assène avec force l’affirmation sibylline selon laquelle « les
                mesures dont le Qatar tire grief … ne peuvent être constitutives de discri-
                mination raciale au sens de la convention ». La majorité ne marque même
                pas une pause dans son raisonnement pour déterminer et examiner les
                circonstances factuelles qui, selon le Qatar, entraînent, par leur effet, une
                discrimination sur le fondement de l’origine nationale. Si toutefois les
                mesures en cause comportaient un élément inhérent empêchant qu’elles
                donnent lieu, par leur effet, à pareille discrimination, la majorité n’a pas
                précisé quel était cet élément.
                   28. En résumé, le grief du Qatar selon lequel les mesures, par leur effet,
                ont opéré une discrimination à l’égard des Qatariens au motif de leur
                origine nationale entrait dans les prévisions de la convention.


                                                Conclusion

                   29. Compte tenu de ce qui précède, la première exception préliminaire
                aurait dû être rejetée, le différend entre les Parties touchant l’interpréta-
                tion ou l’application de la convention, et la Cour aurait dû se déclarer
                compétente ratione materiae en vertu de l’article 22 de la CIEDR à l’égard
                des première et troisième demandes du Qatar.


                (Signé) Patrick L. Robinson.




                                                                                           89




6 Ord_1221.indb 175                                                                              4/08/22 08:26

